DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Sawada et al. (Pub. No. US 2019/0017855) disclose a fluid control system  (Figs. 1-6) comprising: a first valve (3) provided downstream of a flow rate controller (2); a flow rate measuring device (1C) provided downstream of the first valve (3), the flow rate measuring device (1C) having a second valve (8); and a controller (12) for controlling the open/close operation (paragraph 36) of the first valve (3) and the second valve (8), and the flow rate measuring device (1C) further comprises a pressure sensor (9) disposed upstream of the second valve (8), and the pressure sensor (8) is configured to measure a pressure rise in a flow path after the second valve (8) is closed. 
Sawada et al. does not render obvious in combination with the rest of the claim limitations an open/close detector provided to the second valve, the open/close detector including at least one of a position sensor for detecting movement of a valve element of the second valve, a displacement meter for measuring a position of a piston of the second valve, and a limit switch for detecting a vertical movement of a stem of the second valve;  wherein the open/close operation of the first valve is controlled according to an output signal of the open/close detector, and a start point of the pressure rise is determined based on the signal output from the open/close detector. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753